
	
		I
		111th CONGRESS
		2d Session
		H. R. 6170
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Price of Georgia
			 (for himself, Mr. Gingrey of Georgia,
			 Mr. Fleming,
			 Mr. Paul, Mr. Conaway, Mr.
			 King of Iowa, Mr. Franks of
			 Arizona, Mr. Gohmert,
			 Mr. Coffman of Colorado,
			 Mr. Rooney,
			 Mr. Posey, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the Secretary of Health and Human Services
		  from precluding patients from entering into any contract with their health care
		  providers.
	
	
		1.Short titleThis Act may be cited as the
			 Patient-Doctor Freedom Act of
			 2010.
		2.Right of contract
			 with health care providers
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall not preclude an enrollee, participant, or
			 beneficiary in a health benefits plan from entering into any contract or
			 arrangement for health care with any health care provider.
			(b)Health benefits
			 plan defined
				(1)In
			 generalIn this section, subject to paragraph (2), the term
			 health benefits plan means any of the following:
					(A)Group health plan
			 (as defined in section 2791 of the Public Health Service Act).
					(B)Health insurance
			 coverage (as defined in section 2791 of such Act).
					(C)A health benefits
			 plan under chapter 89 of title 5, United States Code.
					(D)A multi-State
			 qualified health plan under section 1334 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18044).
					(E)A health plan offered under the Consumer
			 Operated and Oriented Plan program under section 1322 of such Act (42 U.S.C.
			 18042).
					(F)A basic health program established under
			 section 1331 of such Act (42 U.S.C. 18051).
					(G)A qualified health
			 plan offered under a health care choice compact under section 1333 of such Act
			 (42 U.S.C. 18053).
					(H)Another health
			 plan offered under title I of such Act.
					(2)Exclusion of
			 Medicaid and TRICARESuch
			 term does not include a health plan participating in—
					(A)the Medicaid
			 program under title XIX of the Social Security Act; or
					(B)the TRICARE
			 program under chapter 55 of title 10, United States Code.
					(c)Health care
			 provider definedIn this
			 section, the term health care provider means—
				(1)a
			 physician, as defined in paragraphs (1), (2), (3), and (4) of section 1861(r)
			 of the Social Security Act (42 U.S.C. 1395x(r)); and
				(2)a
			 health care practitioner described in section 1842(b)(18)(C) of such Act (42
			 U.S.C. 1395u(b)(18)(C)).
				
